DECISION
On October 29, 2015, the Defendant was sentenced to a commitment to the Montana State Prison for a period of ten (10) years for the offense of Count I: Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. The defendant shall not be parole eligible for ten (10) years. The defendant is granted credit for time served prior to sentencing for the time period of June 22, 2014 - October 29, 2015. The foregoing sentence shall run consecutively to the sentence imposed upon the defendant in Cause No. DC-14-4, Montana Fourth Judicial District Court, Missoula County.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
*20Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.